 1 JANNA K. LOWENSTEIN(SBN 225371)
   Lowenstein Disability Lawyers, A.L.C.
 2      25350 Ma is Mountain Pkwy Suite 300
        Valencia, ~A 91355
 3      Tel: (818_)905 6611
        Fax: (81.8) 789 1375
 4      Email:jklowenstein@yahoo.com
 ~.i   Attorneys for Plaintiff
 6
 7                               iJNITED STATES DISTRICT COURT
 8                               CENTRAL DISTRICT OF CALIFORrIIA
 9
10 JOSEPHINE MARY CROSS                     CASE NO. 18-CV-6257-JEM
11                 Plaintiff,                           ORDER AWARDING
                                            ATTORNEY FEES PURSUANT TO
12 vs.                                      EAJA,28 U.S.C. § 2412(d)
   NANCY A. BERRYHILL, )
13
   ACTING COMMISSIONER
14 OF SOCIAL SECURITY
15                 Defendant

16
17           Pursuant to the Stipulation between the parties, through their respective counsel,

18 awarding attorney's fees under EAJA,
19      IT IS HEREBY ORDERED that EAJA fees are awarded in the amount of $645.12,

20 subject to the terms ofthe stipulation.
                               ~          L
21 Dated:                  ~d ~ ~ ~p ~

22
23
'rZ!
25
26
27
28

                                                  1                Order Awarding EAJA Fees
